DETAILED ACTION
	This is a Notice of Allowance for application 16/771,633. Receipt of the RCE, amendments, and arguments filed on 10/05/2021 is acknowledged.
Claims 9-19 are pending.
Claims 1-8 are cancelled.
Claims 9-19 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/05/2021 has been entered.

Allowable Subject Matter
Claims 9-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as stated in the Final Office Action filed on 07/06/2021, Morton (U.S. Patent 6,418,684) discloses a method of reinforcing a civil engineering structure comprising coating a surface of the structure with a first layer of resin in a fluid state, applying a layer of dry fabric on the 
Isley, Jr et al. (U.S. Patent 5,649,398) similarly discloses a method of reinforcing a concrete structure using a resin and fabric reinforcements, where an exposed surface of such a reinforcement layer can be coated with a desired surface protectant, such as paint, urethane or acrylic. See Col. 6, ll. 46-57. As taught in Isley, Jr et al. and is generally known in the art, acrylic and latex paints and other surface protectants are known in the art for concrete structures, where such coatings provide water barriers as well as aesthetics to the exterior of the concrete structure. However, such paints include pigments in order to provide color to the paint or texture to the paint, where the prior art of record do not specifically disclose the particle size of such coatings nor do such prior art references teach that the pigments or particle sizes of such surface protectants are to be smaller than a particle size of a first resin of the assembly. Therefore, the presently claimed invention is not rendered obvious based on such use of such surface protectants alone. 
As argued by Applicant in the arguments filed on 10/05/2021, the lower particle size for the second layer of resin allows the resin to also penetrate deeply into the dry fabric so as to correctly saturate/impregnate the dry fabric to bond the fabric to the support while also providing an appropriate adhesion performance. Furthermore, as is commonly known in the art, providing a smaller particle size, such as providing no particles within the second resin layer as one of the options disclosed, would thus make such an outer resin softer than the first. The prior art of record do not disclose nor render obvious the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635